t c memo united_states tax_court john e and concetta lozon petitioners v commissioner of internal revenue respondent docket no filed date v jean owens for petitioners g michelle ferreira for respondent memorandum opinion vasquez judge this case is before the court on petitioners' motion for litigation costs pursuant to sec_7430 and rule neither party requested a hearing on the motion references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 continued accordingly we rule on petitioners' motion based on the parties' submissions and the existing record rule a the portions of our opinion on the merits in the instant case lozon v commissioner tcmemo_1997_250 lozon i that are relevant to our disposition of this motion are incorporated herein by this reference after concessions the issues for decision are whether petitioners are the prevailing_party in the underlying tax case whether petitioners unreasonably protracted the court's proceeding and whether the amounts of litigation costs claimed by petitioners are reasonable background petitioners were neighborhood office agents noa's of allstate insurance co allstate the substantive issues in lozon i were whether petitioners performed services for allstate as employees or as independent_contractor sec_1 continued effective with respect to proceedings commenced after date the petition in this case was filed on date therefore the provisions of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date are not applicable here see 108_tc_430 unless otherwise indicated references to other sections are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners exhausted their administrative remedies substantially prevailed and met the net_worth requirements classification issue whether contributions made by allstate to its pension_plan and the sears savings and profit sharing fund the plans on behalf of mrs lozon were taxable to her when vested pension issue and whether petitioners should be credited with payroll_taxes withheld from their income by allstate and payroll_taxes paid_by allstate employer's matching portion in calculating petitioners' self-employment_tax liability self-employment_tax issue we held that petitioners were independent contractors the contributions to the plans by allstate were not taxable and petitioners could not offset their self-employment_tax liability by allstate's matching portion of the employment_taxes but could for their portion of employment_tax payments to the extent allowed by sec_6521 discussion sec_7430 provides for the award of administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the administrative or judicial proceeding and claimed reasonable administrative and we note that respondent raised the pension and the self- employment_tax issues in the answer litigation costs sec_7430 b c petitioners bear the burden of proving that each of the foregoing requirements has been satisfied rule e these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners 88_tc_492 i prevailing_party to be a prevailing_party a taxpayer must establish that the position_of_the_united_states was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and the taxpayer met the net_worth requirements of u s c sec d b at the time the petition in the case was filed sec_7430 as we stated earlier respondent concedes that petitioners substantially prevailed and met the net_worth requirements petitioners contend that respondent's position that noa's were employees of allstate was not substantially justified because respondent advanced this same position previously and lost on the identical issue several times citing mosteirin v commissioner tcmemo_1995_367 mosteirin i smithwick v commissioner tcmemo_1993_582 affd per curiam sub nom 49_f3d_713 11th cir and butts v commissioner tcmemo_1993_478 affd per curiam 49_f3d_713 11th cir the prior allstate cases respondent argues that the court has rejected this argument and has held that respondent's position in the prior allstate cases was substantially justified citing mosteirin v commissioner tcmemo_1995_419 mosteirin ii respondent further contends that the pension and self-employment_tax issues were new issues which were not litigated in the prior allstate cases that the pension and self-employment_tax issues are supported by a reasonable basis in law and fact and that it was necessary to try the classification issue together with the pension and self- employment_tax issues petitioners are not seeking an award of administrative costs therefore we need only examine the question of whether respondent's litigation position was substantially justified see 106_tc_76 a position_of_the_united_states the position taken by the united_states for purposes of litigation costs is the position_of_the_united_states in a judicial proceeding sec_7430 respondent took his position in the judicial proceeding herein on the date respondent's answer was filed--date see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 b substantial justification the substantially justified standard is essentially a continuation of the prior law's reasonableness standard swanson v commissioner supra pincite a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 huffman v commissioner supra pincite swanson v commissioner supra pincite a position that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard pierce v underwood supra pincite the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner's position given the facts available to the commissioner see coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act eaja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 43_f3d_172 5th cir affg in part and revg in part tcmemo_1993_125 we therefore consider the holding in pierce v underwood supra to be applicable to the case before us cozean v commissioner t c ____ the commissioner's position and conduct requires considering what the commissioner knew at the time see 88_tc_1329 85_tc_927 the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered 100_tc_457 the court has adopted an issue-by-issue approach to sec_7430 apportioning the requested awards between those issues for which the commissioner was and those issues for which the commissioner was not substantially justified see 51_f3d_34 5th cir swanson v commissioner supra pincite see also sec_301_7430-5 proced admin regs we follow that approach here and separately discuss whether respondent's position on the classification issue pension issue and self-employment_tax issue was not substantially justified classification issue this court in mosteirin ii ruled that the commissioner was substantially justified in litigating the employee versus independent_contractor issue in a case involving noa's of allstate even though the commissioner had unsuccessfully taken the identical position in this court twice before we noted that the motion for costs presented a close case and that our opinion in butts v commissioner supra invited the presentation of additional evidence--evidence the commissioner put forward in mosteirin i we concluded it was not unreasonable for the commissioner to try to sustain the position because these additional facts were not before the court in butts and smithwick v commissioner supra furthermore butts and smithwick were on appeal when the trial in mosteirin i was held in concluding that the commissioner was substantially justified we cited moore v commissioner tcmemo_1989_306 which held that the government's position is not unreasonable when testimony is needed to clarify a factual controversy the court further noted that since the trial in mosteirin i the u s court_of_appeals for the eleventh circuit affirmed our decisions in butts and smithwick we reaffirmed our view in mosteirin i and these developments should have facilitated resolution of the classification issue in other cases involving noa's of allstate the court left 'for another day the decision whether costs and fees should be available in a case in which respondent continues to advocate a position previously judicially disapproved' mosteirin v commissioner tcmemo_1995_419 quoting 87_tc_527 ndollar_figure revd on other grounds 838_f2d_880 6th cir that day has come in lozon i we found that there were no essential facts distinguishable from those presented in butts and no legal arguments presented by respondent that were not addressed and rejected in butts and mosteirin i additionally no factual controversy remained after mosteirin i respondent knew and indeed agreed that the facts were indistinguishable from the prior allstate cases given that these facts were available to respondent legal precedents did not substantially support respondent's position furthermore we do not agree that it was necessary for respondent to try the pension and self-employment_tax issues together with the classification issue it is time for respondent to suffer the consequences of continually advocating a position previously judicially disapproved we conclude that respondent's position regarding the classification issue was not substantially justified we do not find convincing respondent's bald assertion that it was necessary respondent also argues that the government was substantially justified in litigating the classification issue because the court correctly articulated the applicable legal standard in butts v commissioner tcmemo_1993_478 affd per curiam 49_f3d_713 11th cir and smithwick v commissioner t c memo affd per curiam sub nom 49_f3d_713 11th cir as one of the right to control the insurance agency but we did not correctly apply the legal test to the noa's in those two cases respondent's argument relies on our statement in lozon i that respondent was half right respondent understands this statement to mean that the court agreed that we misapplied the test respondent is mistaken in stating that respondent was half right we meant that respondent was correct in noting that the court articulated the applicable legal standard but was incorrect in asserting that we misapplied the test thus continued therefore petitioners are the prevailing_party with regard to the classification issue pension and self-employment_tax issues as we stated earlier petitioners bear the burden of proving that respondent's position was not substantially justified rule e petitioners present no arguments on whether respondent's positions regarding the pension and self-employment_tax issues were not substantially justified petitioners fail to meet their burden therefore petitioners are not the prevailing_party with regard to the pension and self-employment_tax issues ii unreasonably protracting the proceedings respondent argues that petitioners unreasonably protracted the proceedings because petitioners conceded on brief that they were liable for taxes on certain fringe_benefits provided to them by allstate respondent raised this issue in the answer the trial in the underlying case lasted only hours and virtually no trial time was spent on the fringe_benefits issue continued respondent's argument is without merit respondent did not argue that this case was an appropriate vehicle for attempting to obtain a conflict among the circuits that would be meaningful within the terms of 766_f2d_1227 8th cir see mosteirin v commissioner tcmemo_1995_419 therefore this issue is not before the court on the basis of the parties' submissions and the record as a whole we conclude that petitioners did not unreasonably protract the proceedings iii reasonable_litigation_costs petitioners submitted a statement from their attorney v jean owens which itemized hours he worked on the case hours of paralegal time and dollar_figure in fees and costs incurred from date through date the itemized statement mr owens billed his time at a rate of dollar_figure per hour and the paralegal billed at a rate of dollar_figure per hour petitioners' motion however requests the award of attorney hours at the rate of dollar_figure per hour paralegal hours at the rate of dollar_figure per hour and dollar_figure in costs sec_7430 defines reasonable_litigation_costs in part as reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowances for a higher rate for increases in the cost of living and other special factors such as the limited availability of qualified attorneys in any event even assuming petitioners protracted the proceeding in regard to this issue sec_7430 because it speaks in terms of a portion of a proceeding would not bar recovery for costs attributable to litigating the classification issue petitioners argue that they are entitled to a higher than statutory rate for the hours their attorney billed because their attorney has practiced in the tax controversy arena for over years and their case involved intricate tax matters respondent counters that tax expertise does not qualify as a special factor which would allow the court to award fees at an increased rate respondent further argues that the travel costs incurred by petitioners' attorney were unnecessary and that a rate of dollar_figure per hour for a paralegal is excessive because it is substantially close to the statutory rate allowable for attorneys a special factor to preserve the intended effectiveness of the dollar_figure cap any special factor should not be of broad and general application pierce v underwood u s pincite powers v commissioner t c pincite in order for the limited availability of qualified attorneys to constitute a special factor warranting departure from the dollar_figure cap there must be a limited availability of attorneys who possess distinctive knowledge or a specialized skill needful to the particular litigation in question as opposed to an extraordinary level of general lawyerly knowledge and ability useful in all litigation pierce v underwood supra pincite cozean v commissioner t c ___ factors such as the novelty and difficulty of the issues the undesirability of the case the work and ability of counsel the results obtained and the customary fees and awards in other cases should not be considered for the purpose of determining whether an increased award is warranted pierce v underwood supra pincite cozean v commissioner supra see also sec_301_7430-4 proced admin regs likewise it is not a special factor if hourly rates for all lawyers in the relevant city or area exceed dollar_figure pierce v underwood supra pincite powers v commissioner t c pincite general expertise in tax law in itself is not a special factor warranting a fee award in excess of dollar_figure per hour under sec_7430 huffman v commissioner f 2d pincite powers v commissioner t c pincite depending on the facts and circumstances of the case however we may find that a tax attorney had a special skill and expertise needful for the litigation in question powers v commissioner t c pincite although the issues presented in lozon i may have required petitioner to secure the services of a competent tax attorney this finding standing alone does not demonstrate the presence of a special factor which would justify an increased award under sec_7430 see 43_f3d_172 5th cir affg in part and revg in part tcmemo_1993_125 cozean v commissioner supra petitioners have failed to establish that mr owens possessed any nonlegal or technical abilities apart from his expertise in tax law see powers v commissioner f 3d pincite cozean v commissioner supra petitioners therefore have failed to establish that a special factor existed which justifies an award in excess of the maximum rate provided in sec_7430 b cost of living adjustment we have held that is the appropriate base_year for calculating cost of living increases under sec_7430 98_tc_19 this case however is appealable to the court_of_appeals for the ninth circuit and that court has held that is the appropriate base_year for calculating cost of living increases under sec_7430 huffman v commissioner supra pincite we follow that holding here 54_tc_742 affd 445_f2d_985 10th cir we use the consumer_price_index of all urban consumers cpi- u published by the u s department of labor bureau of labor statistics to adjust the dollar_figure hourly limit for increases in the cost of living powers v commissioner t c pincite we award petitioners attorney's_fees at an hourly rate not to exceed dollar_figure for and dollar_figure for see galedrige constr inc v commissioner tcmemo_1997_485 c apportioning the award as was stated above the court has adopted an issue-by-issue approach to sec_7430 apportioning the requested award between those issues for which the commissioner was and those issues for which the commissioner was not substantially justified see powers v commissioner f 3d pincite swanson v commissioner t c pincite see also sec_301_7430-5 proced admin regs in calculating the amount to award we look to the issues on which petitioners prevailed powers v commissioner f 3d pincite this case involved one primary issue the classification issue and two alternate issues the pension and self-employment_tax issues petitioners were the prevailing_party only on the classification issue therefore we shall not award any fees or costs related to the pension or self- employment_tax issues we do not assign all issues equal weight because the time and expense spent on each issue was not the same this is evidenced by the following the primary issue in lozon i was the classification issue virtually percent of the trial was dedicated to the classification issue approximately percent of petitioners' original brief was dedicated to the classification issue and approximately percent of petitioners' reply brief was dedicated to the classification issuedollar_figure therefore based on a review of the entire record approximately pages of the argument section and pages of the findings_of_fact section were dedicated to the classification issue whereas approximately pages of the argument section and pages of the findings_of_fact section were dedicated to the pension or self-employment_tax issues the rest of the brief which dealt with preliminary matters background matters and other issues is negligible in amount approximately eight pages of the argument section and continued where the itemized statement does not expressly state which issue the fees or cost relates to we shall allocate percent to the classification issue and percent to the pension or self- employment_tax issues see id d the fees and costs requested attorney's_fees the itemized statement shows that petitioners' attorney billed hours between november and date two of these hours billed on date relate to the benefits issue we shall not award fees for these hours we find the remaining hours listed on the itemized statement to be reasonable in amount therefore we award percent of these hours attorney's_fees the itemized statement shows that petitioners' attorney billed hours between january and date one of these hours billed on date relates to the classification issue we award percent of this time six of these hours billed on january march and april and of relate to the pension issue we shall not award fees for these hours we find the remaining hours continued four pages of petitioners' response to respondent's requested findings_of_fact section were dedicated to the classification issue whereas approximately two pages of the argument section were dedicated to the pension or self-employment_tax issues the rest of the brief is negligible in amount listed on the itemized statement to be reasonable in amount therefore we award percent of these hoursdollar_figure additional attorney's_fees petitioners also requested an additional hours of attorney's_fees which were not listed on the itemized statement petitioners presented no detailed explanation of the services provided during these hours we shall not award fees for these hours rule d powers v commissioner t c pincite paralegal fees this court has awarded fees for law clerks and paralegals powers v commissioner t c pincite in our discretion we may decide the appropriate hourly rate for paralegal's and law clerk's fees see id applying a single hourly rate of dollar_figure we believe that a rate of dollar_figure per hour for paralegals is reasonable and award petitioners paralegal's fees at that ratedollar_figure petitioners' paralegal billed hours between date and date four-tenths of hour billed on respondent argues that petitioners incurred additional and unnecessary expenses for their attorney's travel to and from the trial the attorney lived and worked in florida and the trial was held in california we do not believe that it is unreasonable for taxpayers to hire nonlocal tax counsel this is especially true in this case because petitioners' attorney was the attorney of record in butts v commissioner tcmemo_1993_478 and smithwick v commissioner tcmemo_1993_582 respondent's argument that the paralegal's rate is substantially close to the statutory limit allowable for attorneys is unpersuasive--this is especially true after adjusting the statutory limit upwards for increases in the cost of living date was for a telephone conference with the united_states court_of_appeals re rules and admission the record does not show why such a call was necessary why petitioners' attorney would need the rules of or to be admitted to a court_of_appeals or which court_of_appeals the paralegal called we shall not award fees for this time three-tenths of one hour billed on date relates to the pension issue we shall not award fees for this time we find the remaining hours listed on the itemized statement to be reasonable in amount therefore we award percent of these hours petitioners also requested an additional hours of paralegal's fees which were not listed on the itemized statement petitioners presented no detailed explanation of the services provided during these hours we shall not award fees for these hours rule d powers v commissioner t c pincite miscellaneous litigation costs petitioners request reimbursement for dollar_figure in costs related to federal express petitioners have offered no reason for their attorney's use of federal express instead of the u s postal service petitioners have failed to prove the necessity of such costs and we shall not award any litigation costs for these expenses see 93_tc_256 affd in part and revd in part on other grounds 936_f2d_736 2d cir petitioners also requested an additional dollar_figure which was not listed as a cost in the itemized statement petitioners presented no detailed explanation of what this cost related to we shall not award this amount rule d powers v commissioner t c pincite the itemized statement shows dollar_figure in costs for fax postage parking and taxi photocopying hotel transcript and airplane ticket expensesdollar_figure we find these amounts to be reasonable therefore we award percent of these costs to reflect the foregoing an appropriate order will be issued while we may not usually award costs for hotel and airplane ticket expenses we find these costs to be reasonable based upon all of the facts and circumstances present in this case see supra note
